Hunt, J.,
(concurring). — I concur in the conclusion and the reasoning of the learned opinion of Justice De Witt. But 1 regard the decision of the court as a reversal, rather than a modification, of the case of Price v. Lush, and, so regarding it, I willingly concur. I have never believed that the doctrine in the case of Price v. Lush could be sustained. In my judgment, it is contrary to the intent of the law itself, as well as the spirit of our government, and to the letter of the constitution of the state, providing that ‘ £in all elections held by the people under this constitution, the person or persons who shall receive the highest number of legal - votes, shall be declared elected. (Article IX., § 13.) Whatever may be the proper construction to be put upon the provisions of the Australian bal*63lot law, where the regularity of the nominating certificate is questioned before election, I think that after the election is over, and no question of fraud or illegality of the returns, or other questions of that nature, are raised, the constitution is mandatory, and that the person who receives the highest number of votes must be declared to be elected.